


FOREST OIL CORPORATION
2007 STOCK INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
[_________________, 20__]
 
To: _______________________________


Forest Oil Corporation, a New York corporation (the “Company”), is pleased to
grant you an award (the “Award”) to receive an aggregate of _________
performance units (each, a “Performance Unit”) in respect of the period ________
through __________ (the “Performance Period”). The Award is subject to your
acceptance of and agreement to all the applicable terms, conditions and
restrictions described in this Performance Unit Award Agreement (this
“Agreement”) and the Forest Oil Corporation 2007 Stock Incentive Plan (as it may
be amended from time to time, the “Plan”). A copy of the Plan is available upon
request. To the extent that any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, you acknowledge and agree that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Agreement shall be deemed amended so as to carry out the purpose and intent
of the Plan. Terms that have their initial letters capitalized, but that are not
otherwise defined in this Agreement, shall have the meanings given to them in
the Plan in effect as of the date of this Agreement. The Performance Units
contemplated herein are granted as Performance Awards under the Plan and are
subject to the award limitations applicable to awards denominated in shares of
the Company’s common stock (the “Common Stock”) that are set forth in Paragraph
V(a) of the Plan.


This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.


1.    Overview of Performance Units.


(a)     Performance Units Generally. Each Performance Unit represents a
contractual right to receive one share of Common Stock, subject to the terms and
conditions of this Agreement; provided that, based on the relative achievement
against the performance objective outlined in Section 2 below (the “Performance
Objective”), the number of shares of Common Stock that may be deliverable
hereunder in respect of the Performance Units may range from 0% to 200% of the
number of Performance Units stated in the preamble to this Agreement (such
stated number of Performance Units hereafter called the “Initial Performance
Units”). Your right to receive Common Stock in respect of Performance Units is
generally contingent, in whole or in part, upon (i) the achievement of the
Performance Objective and (ii) except as provided in Section 4 or Section 5,
your continued employment with the Company through the date of the Committee’s
certification as set forth in Section 2.
(b)     Dividend Equivalents. With respect to each outstanding Performance Unit,
the Company shall credit a book entry account with an amount equal to the amount
of any cash dividend


paid during the Performance Period on one share of Common Stock. The amount
credited to such book entry account shall be payable to you at the same time or
times, and subject to the same terms and conditions as are applicable to, your
Performance Units; provided that, if more than the Initial Performance Units
shall become payable in accordance with this Agreement, then the maximum


--------------------------------------------------------------------------------


amount payable in respect of such dividend equivalents shall be the amount
credited to your book entry account. Dividends and distributions payable on
Common Stock other than in cash will be addressed in accordance with Section 9
hereof.


2.     Total Shareholder Return Objective.    The Performance Objective with
respect to the Initial Performance Units is based on Total Shareholder Return.
“Total Shareholder Return” shall mean, as to the Company and each of the Peer
Companies (as defined below), the annualized rate of return shareholders receive
through stock price changes and the assumed reinvestment of dividends paid over
the Performance Period. Dividends per share paid other than in the form of cash
shall have a value equal to the amount of such dividends reported by the issuer
to its shareholders for purposes of Federal income taxation. For purposes of
determining the Total Shareholder Return for the Company and each of the Peer
Companies, the change in the price of the Company’s Common Stock and of the
common stock of each Peer Company, as the case may be, shall be based upon the
average of the closing stock prices of the Company and such Peer Company over
the 20 trading days immediately preceding each of the start (the “Initial
Value”) and the end of the Performance Period. The Initial Value of the Common
Stock to be used to determine Total Shareholder Return over the Performance
Period is $________ per share. Achievement with respect to this Performance
Objective shall be determined by the Committee based on the Company’s relative
ranking in respect of the Performance Period with regard to Total Shareholder
Return as compared to Total Shareholder Return of the Peer Companies, and shall
be determined in accordance with the applicable table as set forth in Appendix A
hereto (subject to adjustment as provided in Appendix A hereto). The applicable
table shall be determined based on the number of Peer Companies for the
Performance Period. A company shall be a “Peer Company” if it (i) is one of the
companies listed on Appendix A hereto and (ii) has a class of common equity
securities listed to trade under Section 12(b) of the Exchange Act during each
day of the Performance Period. As soon as administratively practicable following
the end of the Performance Period (but in no event later than the 15th day of
the third calendar month following the calendar month in which the Performance
Period ends), the Committee shall certify whether and to the extent that the
Performance Objective has been achieved and will determine, in the manner
described above, the number of Performance Units, if any, determined to be
earned pursuant to the applicable table under Appendix A (as adjusted in the
manner provided therein). The number of Performance Units, if any, determined by
the Committee pursuant to the preceding provisions of this Section 2 shall be
referred to as the “Earned Performance Units.”


3.     Conversion of Performance Units; Delivery of Common Stock with respect to
Performance Units.     Unless an earlier date applies pursuant to Sections 4(a),
4(b) or 5(b), payment in respect of Earned Performance Units shall be made not
later than the 15th day of the third calendar month following the calendar month
in which the Performance Period ends. All payments in respect of Earned
Performance Units shall be made in freely transferable shares of Common Stock.
Neither this Section 3 nor any action taken pursuant to or in accordance with
this Section 3 shall be construed to create a trust of any kind. Any shares of
Common Stock issued to you pursuant to this Agreement in settlement of Earned
Performance Units shall be in book entry form registered in your name. Any
fractional Earned Performance Units shall be rounded up to the nearest whole
share of Common Stock.



Page 2

--------------------------------------------------------------------------------


4.     Termination of Employment.


(a)     Death or Disability. In the event that your employment with the Company
terminates during the Performance Period due to your death or Disability (as
defined below), then the date of such termination of your employment shall be
deemed the end of the Performance Period and you will be issued a number of
shares of Common Stock equal to the product of:


(i)the number of Initial Performance Units (subject to adjustment as set forth
in Section 9); and


(ii)a fraction (A) the numerator of which is the number of full months during
the Performance Period during which you were employed by the Company (counting
the month in which your termination of employment occurs as a full month) and
(B) the denominator of which is thirty-six (36).


Distribution of shares of Common Stock determined to be earned by reason of this
Section 4(a) shall be made not later than the 15th day of the third calendar
month following your death or Disability.


(b)     Involuntary Termination. In the event that your employment with the
Company terminates during the Performance Period due to your Involuntary
Termination (as defined below), then you will be issued a number of shares of
Common Stock equal to the number of Performance Units that would have become
Earned Performance Units in accordance with the provisions of Section 2 assuming
that:


(i)    the Performance Period ended on the date of your Involuntary Termination;
and


(ii)    the determination of whether, and to what extent, the Performance
Objective is achieved, is based on actual performance against the stated
performance criteria through the date of your Involuntary Termination.


Distribution of shares of Common Stock in respect of the Performance Units
determined to be earned by reason of this Section 4(b) shall be made not later
than the 15th day of the third calendar month following the Involuntary
Termination of your employment.


(c)     Other Termination of Employment. Unless otherwise determined by the
Committee at or after grant, in the event that your employment with the Company
terminates prior to the end of the Performance Period for any reason other than
those listed in Sections 4(a) or 4(b), all of your Performance Units shall
terminate and automatically be canceled upon such termination of employment.


(d)    Definitions of Disability and Involuntary Termination. As used in this
Agreement, the term “Disability” (i) shall have the meaning given such term in
the Severance Agreement between you and the Company in effect as of the grant
date specified above (the “Severance Agreement”), or (ii) if there is no
Severance Agreement, shall mean that as a result of your incapacity due to
physical or mental illness, you shall have been absent from the full-time
performance of your duties

Page 3

--------------------------------------------------------------------------------


for six consecutive months, and you shall not have returned to full-time
performance of your duties within 30 days after written notice of termination is
given to you by the Company (provided, however, that such notice may not be
given prior to 30 days before the expiration of such six-month period). As used
in this Agreement, the term “Involuntary Termination” means any termination of
your employment with the Company which does not result from your resignation;
provided, however, that the term “Involuntary Termination” shall not include a
termination as a result of death, Disability, or a termination of your
employment by the Company by reason of your unsatisfactory performance of your
duties, to be determined by the Company in its sole discretion, or by reason of
your final conviction of a misdemeanor involving moral turpitude or a felony.


(e)     Termination of Employment. For all purposes of this Agreement, you will
be considered to have terminated from employment with the Company when you incur
a “separation from service” within the meaning of Section 409A(a)(2)(A)(i) of
the Code and applicable administrative guidance thereunder.
5.     Change in Control.


(a)     Continuous Employment. Notwithstanding the provisions of Section 1
through Section 4 hereof or the terms of the Severance Agreement, if you have
been continuously employed from the grant date specified above until the date
that a Change of Control (as defined below) occurs (the “Change of Control
Date”), then upon the occurrence of a Change of Control you will be issued a
number of shares of Common Stock equal to the number of Performance Units that
would have become Earned Performance Units in accordance with the provisions of
Section 2 assuming that:


(i)    the Performance Period ended on the Change of Control Date; and


(ii)    the determination of whether, and to what extent, the Performance
Objective is achieved, is based on actual performance against the stated
performance criteria through the Change of Control Date.


(b)     Time and Form of Payment. Any shares of Common Stock issuable pursuant
to this Section 5 shall be issued immediately following (and not later than five
business days after) the Change of Control Date and shall be fully earned and
freely transferable as of the Change of Control Date. Notwithstanding anything
else contained in this Section 5 to the contrary (other than Section 5(d)), if
the Change of Control involves a merger, reclassification, reorganization or
other similar transaction pursuant to which the Common Stock is exchanged for
stock of the surviving corporation in such merger, the successor to the
corporation or the direct or indirect parent of such a corporation
(collectively, the “Successor Corporation”), then you shall receive, instead of
each share of Common Stock otherwise deliverable hereunder, the same
consideration (whether stock, cash or other property) payable or distributable
in such transaction in respect of a share of Common Stock. Any property
distributed pursuant to this Section 5(b), whether in shares of the Successor
Corporation or otherwise, shall in all cases be freely transferable without any
restriction (other than any such restriction that may be imposed by applicable
law), and any securities issued hereunder shall be registered to trade under the
Exchange Act, and shall have been registered under the Securities Act of 1933,
as amended (the “Securities Act”).

Page 4

--------------------------------------------------------------------------------




(c)    Definition of Change of Control. As used in this Agreement, the term
“Change of Control” (i) shall have the meaning given such term in the Severance
Agreement, or (ii) if there is no Severance Agreement, shall mean the occurrence
of any one or more of the following events:


(i)    The Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company);


(ii)    The Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company);


(iii)    The Company is to be dissolved and liquidated;


(iv)    Any person or entity, including a "group" as contemplated by Section
13(d)(3) of the Exchange Act, acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the outstanding shares of
the Company's voting stock (based upon voting power); or


(v)    As a result of or in connection with a contested election of directors,
the persons who were directors of the Company before such election shall cease
to constitute a majority of the Board.


Notwithstanding the foregoing, the term "Change of Control" shall not include
any reorganization, merger or consolidation involving solely the Company and one
or more previously wholly-owned subsidiaries of the Company.


(d)     Alternative Form of Payment. Notwithstanding anything else contained in
this Section 5 to the contrary, the Committee may elect, at its sole discretion
by resolution adopted prior to the Change of Control Date, to have the Company
satisfy your rights in respect of the Performance Units (as determined pursuant
to the foregoing provisions of this Section 5), in whole or in part, by having
the Company make a cash payment to you within five business days of the Change
of Control Date in respect of all such Performance Units or such portion of such
Performance Units as the Committee shall determine. Any cash payment for any
Performance Unit shall be equal to the Fair Market Value of the number of shares
of Common Stock into which it would convert, determined on the Change of Control
Date.
6.    Forfeiture under Certain Circumstances. Notwithstanding any provision
herein to the contrary, the Committee may terminate your Award if it determines
that you have engaged in material misconduct. Material misconduct includes
conduct adversely affecting the Company’s reputation, financial condition,
results of operations or prospects, or which constitutes fraud or theft of
Company assets. If such material misconduct results, directly or indirectly, in
any restatement of the Company’s financial information after an amount has been
paid to you with respect to the Award, then the Committee also may require you
to reimburse the Company for all or a portion of such payment amount. In
addition, if there is a material restatement of the Company’s financial
statements that affects the financial information used in the determination of
the amount paid to

Page 5

--------------------------------------------------------------------------------


you under the Award, then the Committee may take such action, in its sole
discretion, as it deems necessary to adjust such amount.
7.     Nontransferability of Awards. The Performance Units granted hereunder may
not be sold, transferred, pledged, assigned, encumbered or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution.
Following your death, any shares distributable (or cash payable) in respect of
Performance Units will be delivered or paid, at the time specified in Section 3,
Section 4 or, if applicable, Section 5, to your beneficiary in accordance with,
and subject to, the terms and conditions hereof and of the Plan.


8.     Beneficiary Designation. You may from time to time name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom shall
be delivered or paid under this Agreement following your death any shares that
are distributable or cash payable hereunder in respect of your Performance Units
at the time specified in Section 3, Section 4 or, if applicable, Section 5. Each
designation will revoke all prior designations, shall be in a form prescribed by
the Committee, and will be effective only when filed in writing with the
Committee during your lifetime. In the absence of any such effective
designation, shares issuable and cash payable in connection with your death
shall be paid to your surviving spouse, if any, or otherwise to your estate.


9.     Adjustments in Respect of Performance Units. In the event of any common
stock dividend or common stock split, recapitalization (including, but not
limited to, the payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to stockholders (other than cash
dividends), exchange of shares, or other similar corporate change with regard to
the Company or any Peer Company, appropriate adjustments shall be made by the
Committee to the Initial Value of the corresponding common stock, and, if any
such event occurs with respect to the Company, in the aggregate number of
Performance Units subject to this Agreement. The Committee’s determination with
respect to any such adjustment shall be conclusive.


10.    Effect of Settlement. Upon conversion into shares of Common Stock (or
Successor Corporation common stock) pursuant to Section 3, Section 4 or Section
5, a cash settlement of your rights, at the election of the Committee at its
sole discretion pursuant to Section 5(d), or a combination of the issuance of
Common Stock and the payment of cash in accordance with any applicable
provisions of this Agreement, all of your Performance Units subject to the Award
shall be cancelled and terminated. If and to the extent that you are still
employed at the end of the Performance Period, and none of your Performance
Units shall have become earned in accordance with the terms of this Agreement,
all such Performance Units subject to the Award shall be canceled and
terminated.


11.     Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.


12.     Remedies. The parties to this Agreement shall be entitled to recover
from each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

Page 6

--------------------------------------------------------------------------------




13.     Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse, tax
and financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.


14.     Payment of Taxes. The Company may from time to time require you to pay
to the Company (or an Affiliate if you are an employee of an Affiliate) the
amount that the Company deems necessary to satisfy the Company’s or its
Affiliate’s current or future obligation to withhold federal, state or local
income or other taxes that you incur as a result of the Award. With respect to
any required tax withholding, unless another arrangement is permitted by the
Company in its discretion, the Company shall withhold from the shares of Common
Stock to be issued to you the number of shares necessary to satisfy the
Company’s obligation to withhold taxes, that determination to be based on the
shares’ Fair Market Value at the time as of which such determination is made. In
the event the Company subsequently determines that the aggregate Fair Market
Value of any shares of Common Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you shall pay to the Company, immediately upon the Company’s request, the amount
of that deficiency.


15.     Right of the Company and Affiliates to Terminate Your Employment.
Nothing contained in this Agreement shall confer upon you the right to continue
in the employ of the Company or any Affiliate, or interfere in any way with the
rights of the Company or any Affiliate to terminate your employment at any time.


16.    No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.


17.     No Guarantee of Interests. The Board, the Committee and the Company do
not guarantee the Common Stock of the Company from loss or depreciation.


18.     Company Records. Records of the Company or its Affiliates regarding your
period of employment, termination of employment and the reason therefore, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.


19.     Severability. If any provision of this Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


20.     Notices. Whenever any notice is required or permitted hereunder, such
notice must

Page 7

--------------------------------------------------------------------------------


be in writing and personally delivered or sent by mail. Any such notice required
or permitted to be delivered hereunder shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company or you may change, at any
time and from time to time, by written notice to the other, the address which it
or you had previously specified for receiving notices.


The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:
Company:
 
Forest Oil Corporation
 
 
 
 
Attn: Corporate Secretary
 
 
 
 
707 17th Street, Suite 3600
 
 
 
 
Denver, Colorado 80202
 
 
 
 
 
 
 
Holder:
 
At your current address as shown in the Company's records.



21.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.


22.     Successor. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.


23.     Headings. The titles and headings of Sections and paragraphs are
included for convenience of reference only and are not to be considered in
construction of the provisions hereof.


24.     Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
New York except to the extent New York law is preempted by federal law. The
obligation of the Company to sell and deliver Common Stock hereunder is subject
to applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Common
Stock.
25.     Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.


26.     Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.

Page 8

--------------------------------------------------------------------------------




27.     The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.


28.     Agreement Respecting Securities Act. You represent and agree that you
will not sell the Common Stock that may be issued to you pursuant to your
Performance Units except pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from registration under the
Securities Act (including Rule 144).


29.     No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights as a shareholder of
Common Stock until such time as you receive shares of Common Stock pursuant to
this Agreement. Your rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which rights become earned in
accordance with this Agreement.


If you accept this Performance Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.


                    
Very Truly Yours,
 
 
FOREST OIL CORPORATION
 
 
By:
 
Name:
 
Title:
 
Date:
 
 
 
 
 

ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Page 9

--------------------------------------------------------------------------------


Appendix A
Determination of Performance Units Earned
Peer Companies:
 
Newfield Exploration Company
 
 
 
 
Pioneer Natural Resources
 
 
 
 
St. Mary Land & Exploration Company
 
 
 
 
SandRidge Energy
 
 
 
 
Exco Resources, Inc.
 
 
 
 
Ultra Petroleum Corporation
 
 
 
 
Cimarex Energy Company
 
 
 
 
Range Resources Corporation
 
 
 
 
Cabot Oil & Gas Corporation
 
 
 
 
Comstock Resources, Inc.
 
 
 
 
Plains Exploration & Production Company
 
 
 
 
Quicksilver Resources, Inc.
 
 

If during the Performance Period the number of companies qualifying as Peer
Companies for the Performance Period becomes less than seven, the Committee
shall, in good faith, determine the percentage of the Performance Units earned
in a manner consistent with the requirements to qualify the Performance Units as
performance-based compensation exempt from the limitations imposed by Section
162(m) of the Code.


Percentage of Initial Performance Units Earned:
The
 
 
 
 
 
 
 
 
 
 
 
 
Company’s
 
 
 
 
 
 
 
 
 
 
 
 
Rank Among
 
- - - - - - - - - - - - - - - - - - - - - - No. of Peer Companies - - - - - - -
- - - - - - - - - - - - - - -
Peers
 
12
 
11
 
10
 
9
 
8
 
7
1
 
200%
 
200%
 
200%
 
200%
 
200%
 
200%
2
 
183%
 
182%
 
180%
 
178%
 
175%
 
171%
3
 
167%
 
164%
 
160%
 
156%
 
150%
 
143%
4
 
150%
 
145%
 
140%
 
133%
 
125%
 
114%
5
 
133%
 
127%
 
120%
 
111%
 
100%
 
86%
6
 
117%
 
109%
 
100%
 
89%
 
75%
 
57%
7
 
1005
 
91%
 
80%
 
67%
 
50%
 
28%
8
 
83%
 
73%
 
60%
 
45%
 
25%
 
0%
9
 
67%
 
55%
 
40%
 
22%
 
0%
 
 
10
 
50%
 
36%
 
20%
 
0%
 
 
 
 
11
 
33%
 
18%
 
0%
 
 
 
 
 
 
12
 
17%
 
0%
 
 
 
 
 
 
 
 
13
 
0%
 
 
 
 
 
 
 
 
 
 










Page 10

--------------------------------------------------------------------------------


Adjustment Rules:


Notwithstanding the table above, the following additional rules shall apply in
determining the Percentage of Initial Performance Units Earned under the
applicable table:


1.
If the Total Shareholder Return of one or more Peer Companies included in the
applicable table above is within one percentage point of the Company’s Total
Shareholder Return, then such table shall be applied by averaging the
percentages that would apply under such table based on the Company’s actual rank
against the Peer Companies and as if the Company’s ranking was switched with
each such Peer Company that is within such one percentage point range;



2.
If the Company’s Total Shareholder Return is negative, then the percentage shall
be the percentage determined under the table above (determined after adjustment
pursuant to clauses 1 and 2 of this paragraph, as applicable).






Page 11